DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a belt unit”, “a first direction,” “a second direction”, “a third direction”, “a first memory electrode”, “a second memory electrode”, “a first pressed portion”, “a second pressed portion”, “a first position portion”, “a second position portion” “the first photosensitive drum is located between the first memory electrode and the belt with respect to a vertical direction in the attached state”, “the first memory electrode faces toward a second direction crossing to the first direction and contacts the first main body electrode”, “the second memory electrode faces toward the second direction” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1-20, 
It is not understood as to what is being referred throughout these claimed limitation as “First photosensitive drum” as the DESCRIPTION OF THE EMBODIMENTS does disclose an electrophotographic photosensitive drum (hereinafter, referred to as a photosensitive drum) 1 (1a, 1b, 1c, 1d), however fails to disclose of these four which is considered “a first” and thus renders this limitation as indefinite. 
It is not understood as to what is being referred throughout these claimed limitations as “a first memory electrode” and the “a second memory electrode” as the DESCRIPTION OF THE EMBODIMENTS fails to disclose or suggest as to what these limitations are being claimed and thus renders this limitation as indefinite.
It is not understood as to what is being referred throughout these claimed limitations as “a first main body electrode” as the DESCRIPTION OF THE EMBODIMENTS fails to disclose or suggest as to what these limitations are being claimed and is there a “second or third” main body electrode? Thus rendering this limitation as indefinite.
It is not understood as to what is being referred throughout these claimed limitation as “a first positioned portion” as the DESCRIPTION OF THE EMBODIMENTS fails to disclose or suggest as to what this limitation is being claimed and is their a “a second positioned portion” thus rendering this limitation as indefinite.
It is not understood as to what is being referred throughout these claimed limitation as “a first pressed portion” and “a second pressed portion” as the DESCRIPTION OF THE EMBODIMENTS fails to disclose or suggest as to what these limitations are being claimed and thus renders these limitations as indefinite.
It is not understood as to what is being referred throughout these claimed limitation as “a first direction”, “a second direction”, “a third direction” as the DESCRIPTION OF THE EMBODIMENTS fails to disclose or suggest as to what these limitations are being claimed and thus renders these limitations as indefinite.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/           Primary Examiner, Art Unit 2852